DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 11, 2020, and January 4, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. The examiner notes that US 2006/0037247 and KR 10-2006-0050517, both to Heyer (cited by Applicant in the IDS filed January 4, 2021), are directed to a window lifter rail, the relevance of which is not readily apparent to the examiner. Therefore, these two documents have been given only cursory consideration by the examiner. If Applicant believes the Heyer documents to be pertinent to the subject matter of this application, then the examiner requests that Applicant point out the relevant passages or figures.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 8, “for the bowling” should read --for the bowling ball--.
In claim 15, line 15, “marking feature” should read --marking portion--.
In claim 15, line 17, “the riser pin feature” should read --the riser pin portion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (US Patent No. 4,131,277, hereinafter Randolph) in view of Amburgey (US Patent No. 4,183,527, hereinafter Amburgey).
Regarding claim 1, Randolph discloses (Fig. 5) a bowling ball (45, 50; col. 6, lines 18-30) comprising a plurality of core layers (including core 45, col. 6, lines 21-25, and material 50 surrounding core 45, col. 6, lines 42-48), including an inner core layer (core 45) and an outer core layer (material 50, col. 6, lines 42-48) at least partially received about the inner core layer (45), wherein the inner core layer (45) comprises a high density material (col. 6, lines 30-35) and is shaped, constructed, and configured to provide the bowling ball (45, 50) with one or more prescribed properties and characteristics (col. 6, lines 18-30); a cover stock layer (“cover or veneer”, col. 6, lines 42-48) comprising a liquid curable material (col. 6, line 46-48; curable as described at col. 4, line 60-col. 5, line 21) received about the outer core layer (50); a riser pin feature (col. 4, lines 49-53, hole produced by pin 22 during molding as shown in Fig. 2, subsequently filled with material used for main portion of ball; ball of Fig. 5 understood to be made in the same way described for Fig. 2, col. 6, lines 36-38 and 42-48, “as described above”; compare to Applicant’s disclosed riser pin feature described at para. 0037, which is likewise 
In the embodiment of Randolph’s Fig. 5 having a high-density core (45), Randolph does not explicitly teach that the riser pin feature is located in an opposite hemisphere of the bowling ball from a hemisphere including a true center of gravity and a marked heavy spot of the bowling ball, and Randolph does not explicitly teach a marking portion for locating one or more gripping holes 180 degrees opposite from the riser pin feature. However, it is clear from Randolph’s disclosure that it is not necessary that the riser pin feature be in the same hemisphere as the true center of gravity, because Randolph further teaches that in other embodiments, the riser pin feature may be in the opposite hemisphere from the true center of gravity of the bowling ball (col. 5, lines 27-30). Specifically, Randolph teaches that in an 

Regarding claim 4-6, the modified Randolph teaches the claimed invention substantially as claimed, as set forth above for claim 1. Randolph further teaches the riser pin feature (formed by pin 22) extends at least partially through the outer core layer (50; layer 50 understood to be formed around the inner core 45 in the same way that layer 30 is formed around core 12 shown in Fig. 2 when formed to have a smaller diameter to serve as outer core layer; col. 6, lines 42-48) (claim 4); wherein at least a portion of the passage of the riser pin feature is formed by a support rod (pin 22, Fig. 2; col. 4, lines 49-53) for supporting the inner claim 5); wherein at least a portion of the passage of the riser pin feature is formed from drilling (col. 4, lines 37-41) (claim 6). Randolph’s layer of material (50) in Fig. 5 is understood to be formed around the inner core layer (45) in the same way that the outer layer (30) of Fig. 2 is formed around the inner core layer (12) to produce the riser pin feature, because Randolph explains at col. 6, lines 42-48, that “material 50 surrounding the core 45 can be formed to have a smaller diameter … and be surrounded by a cover or veneer … as described above”. This is understood to describe making the ball as described in the preceding passages at col. 4, lines 16-59, and col. 5, lines 45-57, in a smaller diameter mold, then following the same procedure when placing the core layers (45, 50) in a full-sized finish mold as described at col. 5, lines 54-56, to form the cover around the core layers (45, 50). If there is any doubt regarding the Examiner’s interpretation of Randolph, the Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Randolph by forming the outer core layer (50) around the inner core layer (45) using the same process described in Randolph’s Fig. 2 to produce the riser pin feature, in order to support the inner core layer in position within a smaller diameter mold for formation of the outer core layer (Randolph, col. 4, lines 37-44; col. 5, lines 45-54; col. 6, lines 42-48). 
Regarding claim 7.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Amburgey, in further view of Wasserberger et al. (US Patent No. 5,437,578, hereinafter Wasserberger).
Regarding claim 2, the modified Randolph teaches the claimed invention substantially as claimed, as set forth above for claim 1. Randolph’s inner core layer (45), outer core layer (50), and cover stock layer inherently have shapes and weights that create a differential radius of gyration (due to paraboloid shape of weighted inner core 45; col. 6, lines 18-25), but Randolph is silent with respect to the differential radius of gyration. However, in the art of bowling balls, Wasserberger teaches (Fig. 3) that it is advantageous to provide an inner core layer (26), an outer core layer (22), and a cover stock layer (10) with shapes and weights (col. 7, line 61-col. 8, line 3) creating a differential radius of gyration of at least 0.025 (col. 8, lines 4-7; “differential radius of gyration of 0.0307 inches”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Randolph by configuring the shapes and weights of the inner core layer, outer core layer, and cover stock layer to create a differential radius of gyration of at least 0.025, as taught by Wasserberger, to optimize the reaction characteristics of the bowling ball (Wasserberger, col. 8, lines 31-34; col. 1, lines 22-44).
Regarding claim 3, the modified Randolph teaches the claimed invention substantially as claimed, as set forth above for claim 1. Randolph further teaches the inner core layer (45) is arranged so as to be asymmetric about at least one axis of the inner core layer (e.g., an axis perpendicular to the longitudinal axis of core 45, Fig. 5). Randolph does not teach the inner core layer comprises a plurality of elements. However, in the art of bowling balls, Wasserberger .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph.
Regarding claim 8, Randolph discloses a method (Figs. 2 and 5) for forming a bowling ball comprising: supporting at least one core layer (45 of Fig. 5; col. 4, lines 16-20; col. 4, lines 37-44; col. 6, lines 19-48) within a mold (20, 24 as illustrated in Fig. 2; the method understood in view of Randolph’s disclosure at col. 6, lines 19-48, to be the same regardless of the shape of the inner core layer) with a support (pin 22), the at least one core layer (45) comprising a high density material (col. 6, lines 30-32) having a configuration and being supported at a position to provide the bowling ball with selected performance properties and characteristics (col. 6, lines 18-21); introducing a liquid curable material (50, Fig. 5; col. 4, lines 45-49; col. 6, lines 36-41) about the at least one core layer (45) and forming a cover stock layer (50) about the at least one core layer (45), wherein the support (22) at least partially forms a passage (col. 4, lines 49-53) in the cover stock layer (50) and receiving a filler material (col. 4, lines 49-53) in the passage in the cover stock layer (50) to form a riser pin feature (col. 4, lines 49-53, hole filled with material; embodiment with ogival-shaped core 45 in Fig. 5 understood to be made in the same way). The Examiner recognizes that in the embodiment of Fig. 5 having a high-density core layer 
Regarding claims 9 and 10, the modified Randolph teaches the claimed invention substantially as claimed, as set forth above for claim 8. Randolph further teaches (col. 5, lines 45-61) the at least one core layer comprises an inner core layer (45) and an outer core layer (50 forming intermediate sphere as at 36, Fig. 4, when ball is made initially undersized with additional cover stock layer; col. 5, lines 45-61; col. 6, lines 42-48), and the method further comprises: at least partially supporting the inner core layer (45) in at least one additional open pour mold (col. 5, lines 45-49, “spherical molds of a smaller diameter”; outer core layer 50 understood to be formed in the same way, col. 6, lines 42-49) for formation of the outer core layer (50) with the support (22); providing a liquid curing material (col. 6, lines 44-45, “any desired type of moldable material”; col. 4, lines 20-25, describing a conventional liquid curable moldable material) to the additional open pour mold about the inner core layer (45) to form the outer core layer (50) wherein the support (22, as shown in Fig. 2) at least partially forms a passage (col. 4, lines 49-53, “hole”; as noted above, outer core layer 50 understood to be formed in same way as outer layer 30, including when made to have a smaller diameter for application of an additional cover stock layer) in the outer core layer (50) (claim 9); and receiving a filler material (col. 4, lines 49-53; as noted above, outer core layer 50 understood to be formed in same way as outer layer 30; in Fig. 4, hole formed in intermediate outer core layer 36 by support rod 22 is not shown because it is understood to have been filled with same material used for outer core layer 36; compare to Fig. 3 where hole formed in layer 30 by support rod 22 has been filled by same material as described at col. 4, lines 49-53) in the claim 10). As noted above, Randolph’s outer core layer (50) in Fig. 5 is understood to be formed around the inner core layer (45) in the same way that the layer (30) of Fig. 2 is formed around the inner core layer (12), including when the outer core layer (50) is made to have a smaller diameter for adding an additional cover stock layer, because Randolph explains at col. 6, lines 42-48, that the outer core layer (50) can be made to have a smaller diameter to be surrounded by a cover “as described above”, and at col. 5, lines 45-49, that “the balls can be made initially undersize by using spherical molds of a smaller diameter than that of a finished bowling ball, to produce a center of reduced diameter”. This is understood to describe making the ball as described in the preceding passage at col. 4, lines 16-59, and shown in Fig. 2, but in a smaller diameter mold, then following the same procedure when placing the inner and outer core layers (45, 50) in a full-sized finish mold as described at col. 5, lines 54-56, to form the cover stock layer around the inner and outer core layers. If there is any doubt regarding the Examiner’s interpretation of Randolph, the Examiner notes that when following the suggestion of Randolph to include a cover stock layer as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the outer core layer (50) around the inner core layer (45), and then the cover stock layer around the outer core layer (50), using the same process described in Randolph’s Fig. 2, in order to support the inner core layer in position within the additional, smaller diameter open pour mold for formation of the outer core layer (Randolph, col. 4, lines 37-44; col. 5, lines 45-54; col. 6, lines 42-48) and to support the outer core layer in position .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Cardinale (US Patent No. 5,522,774, hereinafter Cardinale).
Regarding claims 11-13, the modified Randolph teaches the claimed invention substantially as claimed, as set forth above for claim 10. Randolph does not explicitly teach forming an additional passage in the outer core layer that is opposite the support feature about the outer core layer. However, in the bowling ball art, in order to support an outer core layer within a mold for forming a cover stock layer, Cardinale teaches (Fig. 1; col. 5, line 22-col. 6, line 8) that it is known to form an additional passage (col. 5, lines 40-44, hole drilled in top of neck 18 of outer core 12) in the outer core layer (12) that is opposite a support feature (col. 5, line 49, filled holes in outer core 12 left by pin or pins in lower section of mold forming outer core 12; col. 5, lines 22-32) about the outer core layer (12) (claim 11). The hole drilled in the top of the neck (18) of the outer core layer (12) is understood to be opposite the filled holes left by pin(s) in the lower (bottom) section of the mold forming the outer core layer (12). Cardinale further teaches receiving a support (col. 5, lines 42-44, “support pin”) in the additional passage in the outer core layer (12); supporting the outer core layer (12) in an open pour mold for a cover stock layer (13) to form the cover stock layer (13) thereabout (col. 5, lines 41-44), wherein a passage formed in the cover stock layer (col. 6, lines 4-8, “hole”) by the support is substantially coaxial with the additional passage (col. 6, lines 4-8) (claim 12); and receiving filler material (col. 6, lines 4-8, “filling with coverstock material”) in the additional passage (col. 6, lines 5-7) to at least partially form a riser pin feature (filled pin hole, col. 5, lines 4-8) (claim 13). .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Amburgey.
Regarding claim 14, the modified Randolph teaches the claimed invention substantially as claimed, as set forth above for claim 8. Randolph further teaches (Fig. 2) locating one or more gripping holes (at location of filling opening 26 of mold 20, 24; col. 5, lines 27-30) 180 degree opposite from the riser pin feature (formed by pin 22, Fig. 2). Randolph does not explicitly teach forming one or more marking features in an outer surface of the cover stock layer for locating the gripping holes.  However, Amburgey teaches (Fig. 1) that it is known in the bowling ball art to form at least one marking feature (indicia 20; col. 2, lines 32-35; col. 3, lines 55-60; col. 4, lines 56-61) in an outer surface of a cover stock layer for locating one or more gripping holes (14-18; col. 3, lines 44-49) on a hemisphere including a true center of gravity (in top hemisphere of ball due to top weight 26 for offsetting drilled finger holes) of the bowling .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Amburgey, in further view of Wasserberger.
Regarding claim 15, Randolph discloses (Fig. 5) a bowling ball (45, 50; col. 6, lines 18-30) comprising an inner core layer (core 45) including a high density material (col. 6, lines 30-35) and that is shaped, constructed, and configured to provide the bowling ball (45, 50) with one or more prescribed properties and characteristics (col. 6, lines 18-30); an outer core layer (material 50, col. 6, lines 42-48) at least partially received about the inner core layer (45); a cover stock layer (“cover or veneer”, col. 6, lines 42-48) including a liquid curable material (col. 6, line 46-48; curable as described at col. 4, line 60-col. 5, line 21) received about the outer core layer (50); a riser pin portion (col. 4, lines 49-53, hole produced by pin 22 during molding as shown in Fig. 2, subsequently filled with material used for main portion of ball; ball of Fig. 5 understood to be made in the same way described for Fig. 2, col. 6, lines 36-38 and 42-48, “as described above”; compare to Applicant’s disclosed riser pin feature described at para. 0037, which is likewise formed by filler material received in hole formed by support post during 
In the embodiment of Randolph’s Fig. 5 having a high-density core (45), Randolph does not explicitly teach that the riser pin portion is located in an opposite hemisphere of the bowling ball from a hemisphere including a true center of gravity and a marked heavy spot of the bowling ball, and Randolph does not explicitly teach a marking portion for locating one or more gripping holes 180 degrees opposite from the riser pin feature. However, it is clear from Randolph’s disclosure that it is not necessary that the riser pin be in the same hemisphere as the true center of gravity, because Randolph further teaches that in other embodiments, the riser pin may be in the opposite hemisphere from the true center of gravity of the bowling ball (col. 5, lines 27-30). Specifically, Randolph teaches that in an embodiment having a lightweight core (12, Fig. 2), the riser pin portion (at pin 22) may be located at the lower hemisphere of the 

Randolph’s inner core layer (45), outer core layer (50), and cover stock layer inherently provide a differential radius of gyration for the bowling ball (due to paraboloid shape of weighted inner core 45; col. 6, lines 18-25), but Randolph is silent with respect to the value of the differential radius of gyration. However, in the art of bowling balls, Wasserberger teaches (Fig. 3) that it is advantageous to provide an inner core layer (26), an outer core layer (22), and a cover stock layer (10) with shapes and weights (col. 7, line 61-col. 8, line 3) creating a differential radius of gyration of at least 0.025 for the bowling ball (col. 8, lines 4-7; “differential .
Conclusion
This is a continuation of applicant's earlier Application No. 15/944,131.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 6, 2021/